DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 37 is objected to because of the following informalities: the claim should be amended to recite “a mixture 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 35 - 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0178839 to Burdeniuc et al. in view of WO 2014/026802 to Dries et al. and US 2010/0099785 to Rister, JR et al. 
Regarding Claim 35.  Burdeniuc et al. teaches a method comprising forming a reaction mixture by mixing a polyol/isocyanate-reactive component, a polyisocyanate/isocyanate component, and 2-cyanoacetamide to form a reaction mixture (Paragraph 022; Paragraph 0027; Paragraph 0034; Paragraphs 0056 and 0057; and Tables 1 and 2).  The polyol may be a polyether polyol (Paragraph 0036 and footnote 1 below Table 2).  The product obtained from the method is a polyurethane foam (Paragraph 0002).
Burdeniuc et al. also does not expressly teach a formaldehyde reducing agent of the instantly claimed formula is further included in the reaction mixture.  However, Dries et al. teach the concept of including additives of either of the instantly claimed structures as additives in polyurethane foams (Page 7, Line 14 – Page 8, Line 10).  The additives may be a mixture comprising triethylene tetramine, tetraethylene pentamine, pentaethylene hexamine, hexaethylene heptamine, heptaethylene octamine, and/or octaethylene nonamine (Page 6, Lines 16 – 20).  The additives are included in an amount of 0.05 to 1.0 weight percent calculated on the total weight of the compositions (Page 6, Lines 9 – 11).  Burdeniuc et al and Dries et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include one or more of the aforementioned additives taught by Dries et al. in the reaction mixture of Burdeniuc et al.  The motivation would have been that Burdeniuc et al. teaches these additives function to reduce formaldehyde in polyurethane foams, thus providing polyurethane foams which meet industry emission standards (Page 1, Line 28 – Page 2, Line 20).
Burdeniuc et al. does not expressly teach a treating agent is further included in the reaction mixture.  However, Rister, JR et al. teaches the concept of mixing a polymer acid with a polyurethane reaction mixture comprising a polyol, isocyanate, and tertiary amine catalyst (Claim 3).  The polymer acid has three or more of the same repeating monomers of either an unsaturated carboxylic acid or an anhydride or has at least two repeating monomers, includes a first type of repeating monomer which is an unsaturated carboxylic acid or an anhydride and a second type of repeating monomer which is different from the type of repeating monomer (Paragraph 0011).  In Example 1, the polymer acid is provide in an amount of 0.29 parts by weight per 1.2 parts by weight catalyst.  Burdeniuc et al. and Rister, JR et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate the polymer acid in the amount taught by Rister, JR et al. in the reaction mixture prepared in the process of Burdeniuc et al.  The motivation would have been that Rister, JR et al. teaches incorporation of these polymer acids provides polyurethane foams with improved cure rates, low humid aged compression sets, and lower emissions (Paragraphs 008 – 0010 – 0011).
Burdeniuc et al. additionally does not expressly teach the method has the effect of reducing emission of acetaldehyde and/or propionaldehyde in the polyurethane foam.  However, the method taught by Burdeniuc et al. - when modified in the manner proposed above - is a method employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. reducing emission of acetaldehyde and/or propionaldehyde in the polyurethane foam, would implicitly be achieved by a method employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed method employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 36.  Burdeniuc et al. teaches the method of Claim 35 wherein   2-cyanoacetamide may be included in the reaction mixture in an amount of from about 0.01 to 2.0 pphp (parts per hundred parts polyol) (Paragraph 0034).  Burdeniuc et al. thus sets forth the amount of 2-cyanoacetamide relative to the polyol, rather than relative to the entire reaction mixture comprising 2-cyanoacetamide, polyol, and isocyanate as in the instant claims.  Burdeniuc et al. also does not provide a general teaching with respect to the amount of isocyanate provided in the reaction mixture.  However, using the amount of ingredients listed in Tables 2 and 3 of Burdeniuc et al. and the indication that the toluene diisocyanate is included an amount to provide an NCO index of 100 - as well as evidence from Herrington et al. that HYPERLITE® E-848 polyol has a functionality of 3.8 (Column 7, Lines 58 – 65) and the known equivalent weight of toluene diisocyanate - the toluene diisocyanate can be calculated to be provided an amount of 41.7 parts by weight of the reaction mixture in Example 2.  The polyol is provided in an amount of 100 parts by weight of the reaction mixture in this example.  Before the effective filing date of the instantly claimed invention, it would have been obvious to provide 2-cyanoacteamide in an amount of 0.01 to 2.0 pphp in a reaction mixture comprising isocyanate and polyol in the amounts used in Example 2 of Burdeniuc et al.  2-cyanoacetamide would then be present in an amount of roughly 0.01 to 1.4 parts by weight per 100 parts by weight of the reaction mixture.  The motivation would have been that Burdeniuc et al. shows that these are suitable quantities of isocyanate and polyol in the reaction mixtures used for the preparation of the inventive flexible polyurethane foams.
Regarding Claim 37.  Burdeniuc et al. teaches the method of Claim 35 wherein the reaction mixture may further comprise a gelling and/or blowing catalyst (Paragraph 0030 – 0031), as well as optional ingredients such as fillers and pigments (Paragraph 0042).


Allowable Subject Matter
Claims 1, 2, 4–6, 8, 9, 12–14, 16, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach methods of reducing the emission of acetaldehyde, propionaldehyde, and/or propionaldehyde from a polyurethane and/or polyurea foam employing all of the steps and ingredients set forth in Claims 1 and 2.  
US 2012/0178839 to Burdeniuc et al. corresponds to the closest prior art, teaching a method of preparing a polyurethane foam in which many of the claimed ingredients are used.  However, Burdeniuc et al. does not teach a formaldehyde reducing agent comprising a CH-acidic compound of the formula R1-CH2-R2 is provided, wherein R1 and R2 represent an electron-withdrawing radical of the formula -C(O)-R3; wherein R3 is selected from the group consisting of -NH-R4, -NR5R6, OR7, and R8-; and wherein R4, R5, R6, R7, and R8 are independently selected from the group consisting of aliphatic, araliphatic, and aromatic hydrocarbons which are substituted with one or more isocyanate-reactive groups.  
US 5,017,623 to Haas et al. was relied upon in the outstanding rejection to teach inclusion of such a compound in Burdeniuc et al.  However, the malonic acid diamide compound taught by Haas et al. – which corresponds to a CH-acidic compound in which R3 is -NH2 – is no longer encompassed by the instantly claimed formula. 
Additionally, no other prior art reference provides a teaching or suggestion which would lead a person of ordinary skill in the art to provide the instantly claimed CH-acidic compound in the method of Burdeniuc et al.  Claims 1 and 2, and all claims depending therefrom, are thus neither anticipated nor rendered obvious by the prior art.

Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered but they are not persuasive with respect to new Claims 35 – 37.  It is the Office’s position that these claims are rendered obvious by the combination of US 2012/0178839 to Burdeniuc et al. with WO 2014/026802 to Dries et al. and US 2010/0099785 to Rister, JR et al. for the reasons set forth in the corresponding rejections under 35 U.S.C. 103 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764